Citation Nr: 0943044	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-24 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for vaginal wall cancer.

2.	Entitlement to service connection for a right knee stress 
fracture with arthritis.  

3.	Entitlement to service connection for residuals, right 
heel stress fracture.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for cervical cancer, 
status post vaginal hysterectomy and bilateral salpingo-
oophorectomy and abnormal Pap smear.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to April 
1988 and from April 1990 to March 1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.    

In September 2009, the Veteran testified in a video 
conference hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.

The issues of entitlement to service connection for a right 
knee disability, right heel disability, cervical cancer and 
vaginal cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed July 2003 rating decision, the RO denied 
the Veteran's claim for cervical cancer because the medical 
evidence did not show that it was related to service.  

2.	Evidence received subsequent to the July 2003 RO decision 
was evidence not previously submitted to the RO, related to 
an unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	The July 2003 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for cervical cancer is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is reopening the Veteran's claim for service 
connection for cervical cancer which is granting in full the 
benefit sought on appeal.  Accordingly, assuming without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for cervical cancer.  This claim is based upon the 
same factual basis as her previous claim, which was last 
denied in a July 2003 RO decision that became final.  As 
such, it is appropriate for the Board to consider this claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
cervical cancer was previously denied by the RO because there 
was no evidence that the disability was related to service.  
The Veteran did not appeal the July 2003 decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

In July 2003, the RO reviewed the service treatment records.  
The RO found that there was no medical evidence that cervical 
cancer was related to service and no evidence that it 
manifested within one year after service.  

Since the July 2003 RO decision, numerous VA treatment 
records were submitted and the Veteran testified at a hearing 
in September 2009.  The Board notes that several VA treatment 
records refer to an abnormal Pap in 1994.  Specifically, a 
pathology report which diagnosed her with cervical cancer 
referred to the possible abnormal Pap in 1994.  Further, the 
Veteran testified that she had an abnormal Pap in 1994 in 
service while she was in Germany.  VA treatment records since 
1996 also show that the Veteran consistently referred to the 
abnormal Pap in service when reciting her medical history.  
She also testified that her VA physician suggested that her 
cervical cancer could be due to the abnormal 1994 Pap.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  As such, the Veteran's 
testimony is presumed credible.  Therefore, for the purpose 
of reopening, the Board finds that Veteran's testimony that 
she had an abnormal Pap in service and her testimony that a 
VA physician suggested her current diagnosis was related to 
the abnormal Pap is credible.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence).  

The Board finds that the VA treatment records and the 
Veteran's testimony is new and material evidence.  This 
evidence was not previously submitted to RO.  It related to a 
possible nexus between the abnormal Pap result in service and 
a diagnosis of cervical cancer which was an unestablished 
fact necessary to substantiate the claim in July 2003.  The 
Board notes that the Veteran's testimony regarding the 1994 
Pap results could reasonably affect a medical examiner's 
opinion with regard to the likelihood of a nexus between the 
current disability and the in-service Pap results.  
Additionally, lay testimony can be competent to describe 
symptoms which support a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) (lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional); see also Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board 
finds that this evidence raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for cervical cancer is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).  This issue is further addressed in the 
remand portion of this decision.  


ORDER

Having presented new and material evidence, the Veteran's 
claim of entitlement to service connection for cervical 
cancer, status post vaginal hysterectomy and bilateral 
salpingo-oophorectomy and abnormal Pap smear is reopened; to 
this extent, the appeal is allowed


REMAND

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In this case, the Veteran had a diagnosis of cervical cancer 
which resulted in a vaginal hysterectomy and bilateral 
salpingo-oophorectomy.  She also has a current diagnosis of 
vulva cancer in situ.  Based on the current diagnoses and the 
Veteran's testimony, the Board finds that a VA examination is 
warranted.  

The service treatment records show that the Veteran sought 
treatment in service for heel spurs and right knee pain.  In 
February 1984, the Veteran was treated for right knee pain.  
In April 1984, she was treated for a stress fracture to her 
right heel.  In November 1986, the Veteran was treated for a 
contusion to her right patella.  A March 1984 follow up 
treatment note refers to the Veteran's using crutches for a 
right knee injury.  In April 1990, she was also treated for 
right knee pain.  

The Veteran testified in September 2009 that she received 
treatment for right knee problems at the VA medical center 
after service.  She indicated that the VA issued her a knee 
brace.  Additionally, she testified that she received 
treatment from the VA for a right heel disability.  She also 
indicated that the symptoms in service did not fully resolve 
and she experienced pain since service in her right knee and 
heel.  

The Board notes that lay evidence, such as the Veteran's 
testimony may be competent to show continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) (rejecting the 
view that competent medical evidence is required when the 
determinative issue involves either medical etiology or a 
medical diagnosis).  As such, the Board finds that the 
threshold in McLendon was met by the Veteran's testimony 
indicating that her right knee and heel disability may be 
associated with service.  Therefore, a VA examination is 
warranted to determine the etiology of her right knee and 
heel disabilities. 

Accordingly, the case is REMANDED for the following action:

1.	Please obtain all medical records from 
the VA Medical Center in Chillicothe, Ohio 
not already associated with the claims 
file.  If additional records are not 
available, documentation of such should be 
reflected in the claim file. 

2.	Then, the Veteran should be scheduled 
for VA examinations with the appropriate 
medical specialists to determine the 
etiology of cervical cancer, vaginal wall 
cancer, the right knee disability and the 
right heel disability.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state the nature of each disability 
and whether the Veteran's disabilities are 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


